ORDER

This matter came before the Court on the Joint Petition for Disbarment by Consent of the Attorney Grievance Commission and Respondent, Clayton Henry Schramm, Esquire, to disbar the Respondent from the practice of law. The Court having considered the Petition, it is this 25th day of October, 2012,
ORDERED, that Respondent, Clayton Henry Schramm, be and he is hereby disbarred from the practice of law in the State of Maryland, effective immediately; and it is further
ORDERED, that, upon entry of this Order, the Clerk of this Court shall strike the name of Clayton Henry Schramm from the register of attorneys, and, pursuant to Maryland Rule 16-772(d), shall certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.